65 F.3d 168
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter L. BALL, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-3773.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1995.

Before:  JONES and BOGGS, Circuit Judges, and CHURCHILL, District Judge.*
PER CURIAM.


1
Plaintiff Walter L. Ball seeks judicial review of a final decision of the Defendant Secretary of Health and Human Services ("Secretary"), denying Ball's application for entitlement to a period of disability and disability insurance benefits under the Social Security Act, 42 U.S.C. Sec. 423.


2
Procedurally, Ball filed an application for disability insurance benefits on September 7, 1990, alleging an onset date of April 27, 1990, due to arthritis and right hip replacement.  Ball's claim was denied initially and on reconsideration.  Ball requested a hearing at which he was represented by a rehabilitation counselor.  Ball and a vocational expert testified.  The Administrative Law Judge ("ALJ") considered the case de novo and on January 27, 1992, found that Ball was not disabled because he could still perform a significant number of jobs in the national economy.  The ALJ's decision became the final decision of the Secretary when the Appeals Council denied review of that decision on November 30, 1992.


3
On January 22, 1993, Ball filed a complaint in district court.  The case was thereafter referred to a magistrate judge pursuant to local rules.  On May 20, 1994, the magistrate judge affirmed the Secretary's decision, and this timely appeal followed.


4
Ball presents the following issues for review:  (1) whether the ALJ properly evaluated Ball's complaints of pain and properly determined that he had the capacity to perform a wide range of light work;  (2) whether the vocational expert properly described occupations that Ball could perform;  and (3) whether the decision of the Secretary was supported by substantial evidence.


5
After thoroughly examining the record before this court, including the arguments of the parties, we find that the ALJ correctly evaluated Ball's complaints of pain and correctly determined that he had the capacity to perform a wide range of light work.  We also find that the vocational expert properly described occupations in the national economy that Ball could perform.  Finally, we hold that the decision of the Secretary to deny Ball's disability benefits application was based on substantial evidence.


6
Therefore, we AFFIRM the decision of the Secretary.



*
 The Honorable James P. Churchill, Senior United States District Judge for the Eastern District of Michigan, sitting by designation